UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1335



MARGARET KINNALLY,

                                                 Plaintiff - Appellant,

          versus


MARRIOTT INTERNATIONAL, INCORPORATED,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (9:04-cv-02065-PMD)


Submitted:   August 31, 2006                 Decided:   October 11, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret Kinnally, Appellant Pro Se. Catherine Brawley Templeton,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Charleston, South
Carolina; Charles Edward Engeman, OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, LLC, St. Thomas, Virgin Islands, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Margaret Kinnally appeals the district court’s orders

adopting the recommendation of the magistrate judge and granting

summary   judgment   to   Marriott   in   her    civil   action   alleging

employment discrimination based on age and denying Kinnally’s

motion to alter or amend the judgment.     We have reviewed the record

and find no reversible error.        Accordingly, we affirm for the

reasons stated by the district court.           See Kinnally v. Marriott

Int’l, Inc., No. 9:04-cv-02065-PMD (D.S.C. Jan. 5, 2006).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -